internal_revenue_service number release date index number ---------------------- --------------------------- ------------------------------------------ -------------------------------------------------- ----------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------------- id no -------- ------------------ telephone number ---------------------- refer reply to cc ita b04 plr-144239-12 date april fund company state x insurance regulator court entity entity plan newco fund claims administrator year date u date v q r dollar_figurea dollar_figureb dollar_figurec dollar_figured -------------------------------------------------------------------------- ----------------------------------------------------------------- -------------- ---------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ---------------------------------------------- ---------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------- ---------------- ------- --------------------------- -------------------- ------ ---- ------------------------------------- ------------------------------------ -------------- ------------------------------------- dear -------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of fund requesting a ruling that its payments to certain fund beneficiaries are not subject_to information reporting under sec_6041 of the internal plr-144239-12 revenue code because the payments are excluded from their gross_income under sec_104 facts fund was formed under the laws of state x as a not-for-profit non-stock corporation fund was established in connection with the liquidation of company and was formed in order to replace in hardship situations some of the benefits due to company payees which are being reduced due to company’s insolvency fund's annual_accounting_period is a calendar_year and its method_of_accounting is an accrual_method company is a life_insurance_company domiciled in state x and since year has been under the direction of insurance regulator as receiver pursuant to the orders of court company's sole remaining in-force policies are annuity_contracts contracts you represent that the contracts consist of the following types structured_settlement annuities ssas the payments under which are excludable from the recipients’ gross_income pursuant to sec_104 individual certificates delivered under group annuity_contracts issued by company in connection with the terminations of defined benefit plans ie pension termination annuities and other single premium immediate annuities not included in the above categories together other annuities company's assets as of date u totaled dollar_figurea but the value of company's liabilities as of that date was approximately dollar_figureb accordingly company cannot continue to pay percent of the benefits on all contracts insurance regulator worked with representatives from and counsel for various interested parties including among others entity and entity various state life and health insurance guaranty associations with statutory coverage obligations under the contracts the participating guaranty associations or pgas and certain life_insurance_companies to reach a consensus on the plan that is in the best interests of company payees and creditors avoids disruption of annuity payments and increases the amount of funds available for company payees and creditors insurance regulator petitioned court to among other things declare company to be insolvent approve the provisions terms and conditions of the plan appoint insurance regulator and its successors in office as liquidator of company and to direct insurance regulator to liquidate the business and affairs of company on date v court approved the plan pursuant to the plan insurance regulator and entity will determine an implied account value for each contract equal to the present_value of company's projected we have assumed but do not decide that the payments made under the currently existing ssas are excluded from recipients’ gross_income under sec_104 plr-144239-12 liabilities due and payable under each contract as of the date of liquidation liquidation value the liquidation value assigned to each contract will then be reduced to a pro_rata amount that could be supported by company's assets as of the date of entry of an order of liquidation restructured value the restructured value of contracts as so restructured restructured contracts is expected to reduce benefit payments to approximately q percent of their pre-restructured value the order approving the plan will reduce the liabilities under each contract to its restructured value and the difference between the liquidation value assigned to a contract ie its pre-restructured value and the restructured value for the contract will be deemed to be an indebtedness of company to company payees under the plan company will transfer a substantial portion of its assets to newco and will cede and assign to newco its liability to make the reduced benefit payments under the restructured contracts company will not cede or assign to newco the obligations it retains under the plan in respect of the restructured contracts retained liabilities the retained liabilities may be discharged only by a future court order closing company's liquidated estate the plan provides that benefits under the restructured contracts shall be immediately enhanced upon newco's assumption of the restructured contracts from a variety of funding sources the pgas will provide financial support to supplement benefit payments up to the maximum amount allowable by their respective state laws with respect to the restructured contracts eligible for guaranty association coverage in addition insurance regulator and entity have negotiated with certain life_insurance_companies for the provision of supplemental benefit enhancements supplemental benefit enhancements a restructured contract that is subject_to a benefit reduction after application of all of the other benefit enhancements under the plan would receive supplemental benefit enhancements to increase the total benefits to be paid_by newco in respect of such contract to the lesser_of a total benefits with a present_value of dollar_figurec and b total benefits under the terms of the pre-restructured contract company's estate will retain some of company's remaining assets which will be used to pay secured claims administrative expenses and other remaining liabilities of company when no longer needed any remaining funds will be transferred to newco and allocated on the same basis as all other transferred assets in addition the plan contemplates that at defined points in the future newco will attempt to transfer all of newco's liabilities to a commercial life insurer and remit the proceeds if any of such transfer to company's estate such later recoveries by company with the approval of court will be used to satisfy company's retained liabilities in accordance with the priorities set forth in the state x insurance law and the plan even after the funding from other sources including the pgas and the supplemental benefit enhancements discussed above approximately r percent of company payees will not receive the full amounts due under their pre-restructured contracts a plr-144239-12 consortium of insurance_companies has committed to contribute dollar_figured to fund for payment to company payees whose policy benefits have been reduced and who will not receive from other sources the full amounts due under their pre-restructured contracts and who otherwise qualify for fund benefits fund beneficiary or beneficiaries these companies are not required to make any additional contributions to fund and fund will hold dollar_figured in a general account until the amount is distributed to fund beneficiaries you represent that court considered the payments fund will make to fund beneficiaries to be an integral part of the overall plan for replacing amounts due to company payees under the contracts along with other contract enhancements fund’s making of the payments depended on court’s approval of the plan payments from fund will be administered by fund claims administrator fund claims administrator has sole discretion regarding the award of financial assistance the amount of an award and the form of the award ie lump sum or periodic_payments a company payee must apply to fund in order to receive payments from fund the application fund claims administrator has developed requires information regarding the circumstances leading to the creation of a contract the amount of the annuity benefit thereunder the current monthly annuity benefit payments a fund beneficiary's life expectancy financial status and medical history and certain other relevant information fund claims administrator will make determinations regarding payments from fund based on individual needs the dollar_figured will be allocated among fund beneficiaries after such allocations fund claims administrator will pay benefits from fund assets in one of two ways fund claims administrator will make a lump sum payment of benefits to a fund beneficiary or fund claims administrator will purchase an annuity to fund periodic_payments to a fund beneficiary fund has represented that it or a third-party assignee that is unrelated to any fund beneficiary will remain the owner of any annuity including both ssa and other annuities purchased to fund periodic_payments to a fund beneficiary and that payments under the annuity will be made to a fund beneficiary at the direction of fund or a third-party assignee that is unrelated to any fund beneficiary a fund beneficiary will have no interest in an annuity and will have no ability to assign the rights to the annuity fund has also represented that a fund beneficiary will have no right to change the payee or to alter or accelerate the payments under the annuity which as noted above will be made by the issuer of the annuity to the beneficiary at the direction of fund a fund beneficiary will have no right to demand payment of any amount either from the insurance_company that issues the annuity or from fund before amounts are due and payable under the terms of the annuity fund will not create any separate escrow or trust account for any fund beneficiary with respect to any annuity or the plr-144239-12 payments to be made thereunder fund will hold the annuities in fund’s general account a fund beneficiary will have no interest in the assets of fund the payments fund makes to a fund beneficiary will not exceed on a present_value basis the amount of the fund beneficiary's shortfall under his or her restructured contract fund will be subrogated to any amount that a fund beneficiary recovers in excess of the amount the fund beneficiary would have received under his or her pre- restructured contract if a fund beneficiary receives a payment of any amount to which fund is subrogated the fund beneficiary will be obligated to make payment of such amount to fund you represent that it is erroneous to assume that the value of the rights that the company payees retain against company and correspondingly fund’s subrogation rights are de_minimis because there are at least three different potential sources of payments written into the plan for example company’s retained assets that exceed secured claims and expenses would be transferred to newco to company payees through additional pro_rata distributions to each company payee who does not receive a full payment under the plan in addition the contracts that newco is administering could have significant profit potential due to historically low interest rates thus an insurer may be willing to purchase newco’s business and newco would be required to remit the sale proceeds to company for payment to company payees in addition the owners of the ssas still have contractual obligations to company payees under the underlying structured_settlement agreements law sec_6041 requires every person engaged in a trade_or_business to file an information_return for each calendar_year in which the person makes in the course of its trade_or_business payments to another person of fixed and determinable income aggregating dollar_figure or more and furnish a copy of the information_return to that person see sec_6041 and d sec_1_6041-1 and a of the income_tax regulations sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived sec_104 as in effect prior to the amendments made by a of the small_business job protection act of act provided in general that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness for amounts to which the act applies sec_104 provides in general that gross_income does not include the amount of any damages other than punitive section d of the act provides that the amendments made by a to sec_104 do not apply to any amount received under a written binding agreement court decree or mediation award in effect on or issued on or before date plr-144239-12 damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness generally the taxpayer's method_of_accounting determines when an amount is treated as received for federal_income_tax purposes fund beneficiaries report on the cash_receipts_and_disbursements_method of accounting for federal_income_tax purposes under the cash_receipts_and_disbursements_method of accounting all items which constitute gross_income whether in the form of cash property or services are to be reported as income in the taxable_year in which such items are actually or constructively received or where an economic benefit has been conferred on the taxpayer if a fund beneficiary receives title to constructive receipt of or an economic benefit from the assets used to fund future periodic_payments then some portion of the future periodic_payments may not be excludable from income see revrul_79_220 1979_2_cb_74 sec_451 provides that an item_of_gross_income shall be included in a taxpayer's gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-2 provides that income although not actually reduced to a taxpayer’s possession is constructively received in the taxable_year in which such amount is credited to a taxpayer's account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time during the taxable_year if notice of intention to withdraw had been given income is not constructively received if the taxpayer's control of receipt of the amount is subject_to substantial limitations or restrictions sec_1_451-2 under the constructive_receipt_doctrine a taxpayer recognizes income when the taxpayer has an unqualified vested right to receive immediate payment and the obligor is ready willing and able to make payment 96_tc_814 the economic_benefit_doctrine developed in case law provides that if a promise to pay an amount is funded and secured_by the payor and the payee is not required to do anything other than wait for the payments an economic benefit is considered to have been conferred on the payee and the amount of such benefit is considered to have been received see 16_tc_244 aff'd 194_f2d_541 6th cir in sproull the court found that an economic benefit had been conferred on a taxpayer when the taxpayer's employer established a_trust to compensate the taxpayer for past services in the employer transferred money to the trust to be paid to the taxpayer in and the taxpayer was the trust's sole beneficiary and the trust agreement contained no restrictions on taxpayer’s right to assign or otherwise dispose_of the trust interest created further the trustee’s only duties were to hold invest accumulate and shortly pay over the funds to the taxpayer the court held that the taxpayer received compensation in in an amount equal to the value of the amount transferred to the trust for the taxpayer's benefit because such transfer to the plr-144239-12 trust provided the taxpayer with an economic benefit sproull t c pincite not all rights to receive periodic_payments however trigger application of the economic_benefit_doctrine revrul_79_220 concludes that a right to receive certain periodic_payments under the facts of the ruling does not confer an economic benefit on the recipient in revrul_79_220 a taxpayer entered into a settlement with an insurance_company for the periodic_payment of personal injury damages for an agreed period the taxpayer was given no immediate right to a lump sum amount and no control of the investment of the amount set_aside to fund the insurance company's obligation the insurance_company funded its obligation with an annuity payable directly to the taxpayer the insurance_company as owner of the annuity had all rights to the annuity and the annuity was subject_to the claims of the general creditors of the insurance_company the ruling notes that the insurance company’s purchase of an annuity was merely an investment by the company to provide a source of funds to satisfy its obligation to the payees the ruling concludes that all of the periodic_payments are excluded from the taxpayer's gross_income under sec_104 because the taxpayer did not have actual or constructive receipt of or have the economic benefit of the lump sum amount used to fund the annuity a similar result was reached in revrul_72_25 1972_1_cb_127 an employer purchased an annuity_contract to fund its deferred_compensation liability since the employee had no present_interest in the annuity_contract and the agreement created no separate_account or trust fund for the benefit of the employee the compensation payable to the employee was not includible in the employee’s income until the earlier of taxable_year that the employee actually received it or it was otherwise made available to the employee amounts that are not taxable under constructive receipt principles or the economic_benefit_doctrine nevertheless may satisfy the requirements for inclusion in income under the doctrine_of cash equivalency under the cash equivalency doctrine taxpayers may be taxed currently if a promise for payment by a solvent obligor is unconditional and assignable and readily exchangeable for cash see 289_f2d_20 5th cir 17_tc_465 14_tc_560 analysis in this case a fund beneficiary will not be in constructive receipt of the periodic_payments from fund fund or a third-party assignee that is unrelated to any fund beneficiary will own any annuities fund claims administrator decides should be purchased to fund benefit payments for a fund beneficiary the fund beneficiary will have no right to demand payment of any amount either from the insurance_company that issues the annuity or from fund before amounts are due and payable under the terms of the annuity fund will not create any separate escrow or trust account for any plr-144239-12 fund beneficiary with respect to any annuity or the payments to be made thereunder fund will hold the annuities in fund’s general account the fund beneficiary will have no interest in the assets of fund any annuity that fund purchases to fund benefits for a fund beneficiary will not confer an economic benefit on the fund beneficiary the fund beneficiary will have no interest in the annuity that will be unconditionally set_aside for the fund beneficiary’s benefit fund will not create any separate escrow or trust account for any fund beneficiary with respect to any annuity or the payments to be made thereunder similar to the annuities in revrul_79_220 any annuity fund acquires would be solely as a matter of convenience to fund so fund has a continuing source of assets from which to make periodic_payments to fund beneficiaries the fund beneficiary will have no rights in the annuity other than a right to payments thereunder at the time they are due and payable under the annuity_contract the fund beneficiary will have no interest in the assets of fund also in this case the doctrine_of cash equivalency does not apply to a fund beneficiary’s rights to collect periodic_payments from fund the fund beneficiary will not own the annuity or be able to assign or transfer his or her rights to the annuity fund’s commitment to make payments to a fund beneficiary over time is not the type of promise that is readily exchangeable for cash based on fund’s representations and the analysis above a fund beneficiary who receives a benefit from fund in the form of an ssa will not be in constructive receipt of or receive an economic benefit from the assets used to fund the future periodic_payments at any time before the fund beneficiary actually receives the applicable cash payment in addition the doctrine_of cash equivalency does not apply to a fund beneficiary’s rights to collect periodic_payments from fund with respect to an ssa in addition given the totality of the facts and circumstances any lump sum benefit payments and any the periodic_payments that fund makes to fund beneficiaries will retain their character as payments that are excludable from gross_income under sec_104 therefore because the amounts fund beneficiaries receive from fund in respect of ssas are excludable from gross_income under sec_104 they are not income under sec_6041 thus fund is not subject_to any information reporting obligations under sec_6041 with respect to the payments conclusion based solely on the information submitted and representations made we conclude that fund does not have any information reporting obligations under sec_6041 for benefits paid with respect to ssas because i any lump sum benefit payment made to a fund plr-144239-12 beneficiary with respect to an ssa will retain its character as a payment that is excludable from the fund beneficiary's gross_income under sec_104 and ii any periodic_payments made to a fund beneficiary with respect to an ssa which the beneficiary does not recognize until received under his or her method_of_accounting will retain their character as payments that are excludable from the fund beneficiary's gross_income under sec_104 thus fund is not required to file or furnish information returns under sec_6041 for benefits paid with respect to ssas similar analysis and conclusions also apply to payments fund makes with respect to other annuities regarding i the classification of payments based on the payments that are being replaced and ii the timing for recognizing a payment except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced herein for example we do not express any opinions under sec_501 and sec_5891 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
